DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
In view of the amendment filed on March 28 2022, claims 1, 5 and 14 have been amended and claims 21-2 have been added. Accordingly, claims 1, 4-22 are pending and claims 7-12 and 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
The amendment to claim 1 overcome all rejections in the most recent Office Action. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 13-14 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, last paragraph recites the limitation "the disk-shape portion has a tapered cone shape that increases in diameter from the distal end of the tubular structure  towards the proximal end of the tubular structure." This limitation is nowhere to be found in the specification and drawings of the present application. In a constrained state the tubular member doesn’t have the condition as described in the last paragraph of claim 1. Attention is directed to Fig. 1 of the present application, which is reproduced below. The figure shows the device is in a final or fully expanded configuration. In the fully expanded configuration the disk-shaped portion has a tapered cone shape (the portion at lead lines 9 and 8 as shown in Fig. 1 below) that increases in diameter from the distal end of the disk-shaped portion towards the proximal end of the disk-shaped portion. 
Claims 4-6, 13-14 and 21-22 are rejected under 35 U.S.C. 112(a) for the same reason as claim 1 by virtue of dependency on claim 1.

    PNG
    media_image1.png
    357
    524
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 13-14 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the disk-shape portion has a tapered cone shape that increases in diameter from the distal end of the tubular structure  towards the proximal end of the tubular structure." in last paragraph. There is insufficient antecedent basis for “the distal end” and “the proximal end” in the claim. Furthermore, the relationship between the distal end of the tubular structure and the distal end of the disk-shaped portion is not clearly define, therefore, it is unclear that they are separated feature or the distal end of the disk-shaped portion is the distal end of the tubular structure. The relationship between the proximal end of the tubular structure and the proximal end of the disk-shaped portion is not clearly define, therefore, it is unclear that they are separated feature or the proximal end of the disk-shaped portion is the proximal end of the tubular structure.
Claims 4-6, 13-14 and 21-22 are rejected under 35 U.S.C. 112(b) for the same reason as claim 1 by virtue of dependency on claim 1.
For examination purpose the limitation "the disk-shape portion has a tapered cone shape that increases in diameter from the distal end of the tubular structure  towards the proximal end of the tubular structure." has been interpreted as "the disk-shape portion has a tapered cone shape that increases in diameter from the distal end of the disk-shaped portion towards the proximal end of the disk-shaped portion." Similarly, “the tubular structure has a convex curvature proximate to the center member.” in claim 21 has been interpreted as “the disk-shaped portion has a concave curvature proximate to the center member.” and the limitation of “the tubular structure has a concave curvature proximate to the anchor.” in claim 22 has been interpreted as “the disk-shaped portion has a concave curvature proximate to the anchor.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yilong (CN107352261A).

    PNG
    media_image2.png
    266
    689
    media_image2.png
    Greyscale


Referring to claim 1, Yilong discloses a medical device (Fig. 2, which is reproduced and annotated above) comprising: 
 a disk-shaped portion 11 having a distal end (see annotated figure above) and a proximal end (see annotated figure above) that is capable to isolate a portion of a ventricular wall, the disk-shaped portion having a contracted state when constrained within a delivery device and a preset, expanded state when deployed from the delivery device (page 1, third paragraph under “Background technology” heading; page 2 and page 5 of the English translation. Yilong discloses the disk is formed from titanium-nickel wire woven structure and thermally treated to form into the final or expanded configuration as shown in Fig. 2. Based on this disclosure examiner contends that one of ordinary skill in the art will understand that the disk 11 is designed to have a contracted state for storing in a catheter and an expanded state after deployment),
wherein the disk-shaped portion is formed from a tubular structure comprising a plurality of braided strands (page 2, last paragraph; page 3, paragraph 10 and page 5  of the English translation. Examiner contends that Yilong inherently discloses the disk 11 is formed from a tubular structure then thermal treat to form the final or expanded after the disk is deployed from the catheter. Extrinsic evidence, Carlson et al. (US 2013/0165965, which is cited in the most recent office action) discloses the disk is formed from a tubular structure (Fig. 9) and Li (US 9,808,253, which is cited in the most recent office action) discloses disk 11 is formed from a tubular structure (col. 8, ln 35-40)), and the disk-shaped portion comprises a center member 111 (Fig. 6b) disposed on the proximal end thereof, the center member securing proximal ends of the mesh of the disk-shaped portion at the proximal end of the disk-shaped portion; and
an anchor (the portion above disk 11 as shown in Fig. 2 above) coupled to the distal end of the disk-shaped portion and configured to secure the medical device to the ventricular wall (barbs 336 as shown in Fig. 2 is capable to penetrate ventricular wall to hold the device).
wherein the disk-shaped portion 11 has a tapered cone shape that increases in diameter from the distal end of the tubular structure towards the proximal end of the tubular structure (Fig. 2).

Referring to claim 21, Yilong discloses the medical device of claim 1, wherein the disk-shaped portion has a convex curvature proximate to the center member (see annotated figure above).
 
Referring to claim 22, Yilong discloses the medical device of claim 1, wherein the disk-shaped portion has a concave curvature proximate to the anchor member (see annotated figure above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan et al. (US 20070213578) in view of Wang et al. (WO2016138713).

Referring to claims 1 and 13, Khairkhahan discloses a medical device (Figs. 1-5A. Fig. 5A is reproduced below) comprising:

    PNG
    media_image3.png
    542
    494
    media_image3.png
    Greyscale

a disk-shaped portion having a distal end (right side of dashed line as shown in the annotated figure above) and a proximal end (left side of dashed line as shown in the annotated figure above) that is capable to isolate a portion of a ventricular wall (Fig. 13E), the disk-shaped portion having a contracted state when constrained within a delivery device (Figs. 12B-13C shows the device is in a contracted state) and a preset, expanded state when deployed from the delivery device (Figs. 11A-11B and 13D),
wherein the disk-shaped portion is formed from a tubular structure (Fig. 12B shows the device has a tubular configuration in a contracted state) comprising a mesh 194 (Fig. 4, para [0144]), and the disk-shaped portion comprises a center member 190 (Fig. 4) disposed on the proximal end thereof, the center member securing proximal ends of the mesh 194 of the disk-shaped portion at the proximal end of the disk-shaped portion (Fig. 4); and
an anchor 236 (Figs. 5A and 6) coupled to the distal end of the disk-shaped portion and configured to secure the medical device to the ventricular wall (Fig. 13D).
wherein the disk-shaped portion has a tapered cone shape that increases in diameter from the distal end of the tubular structure towards the proximal end of the tubular structure (Fig. 5A).
	Khairkhahan discloses the invention substantially as claimed except for disclosing the mesh 194 is made from a plurality of braided strands and a membrane. 
However, in the same field of endeavor, which is a left ventricle volume reduction device, Wang discloses the mesh structure 15 of the device is a braided mesh to maintain the shape of the surface of the polymer film 2 between the support bones 12, reduce thrombus generation, and enhance the elastic performance of the device (para [0073] of the English translation). Wang further discloses that the use of the braided mesh 15 as the support frame can reduce the diameter of the volume reduction device when it comes into the delivery sheath tube so that the delivery sheath tube with a smaller diameter can be used in blood vessel and the damage of the delivery sheath tube in the interventional pathway to the structure of the blood vessel and the heart valve, the chordae tendineae and the like can be reduced (para [0074] of the English translation). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate the polymer film 2 to the mesh 194 and have made the mesh 194 of Khairkhakan with the braided strands as suggested by Wang so that it too would have the same advantage as suggested by Wang.

Referring to claim 4, the modified device of Khairkhahan discloses the medical device of claim 1, wherein the center member 190 is configured to engage the delivery device (delivery device 30 as shown in Figs. 1 and 7A, para [0148]).

Referring to claim 5, the modified device of Khairkhahan discloses the medical device of claim 1, wherein the anchor is configured to extend partially into the ventricular wall distally away from the distal end (Fig. 13D).
 
Referring to claim 6, the modified device of Khairkhahan discloses the medical device of claim 1, wherein the anchor comprises a screw 236  (Fig. 5A and Fig. 13D).
 
Referring to claim 14, the modified device of Khairkhahan discloses the medical device of claim 13 but fails to disclose the polymer film/membrane is polyester film/membrane. Examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filling dated of the claimed invention, to have made the  polymer film from polyester since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771